Citation Nr: 1230623	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for right knee instability, residual of a right knee injury, status post arthroscopy.

3.  Entitlement to an increased rating for residual of a right knee injury (other than instability), status post arthroscopy, evaluated as 10 percent disabling prior to May 22, 2006, as 100 percent disability from May 22, 2006 through July 31, 2006, and as 10 percent disabling from August 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service in the National Guard in February 1991.

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the left knee arthritis and right knee instability rating questions currently before the Board were placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized those rating issues on appeal as claims for higher initial evaluations of original awards.  Analysis of those issues therefore requires consideration of the rating to be assigned effective from the date of award of service connection for each disability.

The issues of entitlement to an initial rating in excess of 10 percent for right knee instability, and entitlement to an increased rating for residual of a right knee injury (other than instability), status post arthroscopy, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left knee arthritis has been manifested by complaints of pain, swelling, and instability; objectively there was no evidence of fatigue, weakness, lack of endurance, incoordination, effusion, or instability, and the Veteran had a range of motion of no worse than 5 degrees extension and flexion to no less than 80 degrees with pain throughout the range of motion.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, and 5256 - 5263 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

The Veteran is challenging the initial rating assigned for her service-connected left knee arthritis.  In cases where service connection has been granted and disagreement has been expressed with the initial disability rating and/or effective date assigned, section 5103(a) notice is not required.  38 C.F.R. § 3.159(b)(3) (2011).  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  In this regard, the January 2009 statement of the case (SOC), informed the Veteran of the information and evidence needed to substantiate her claim for a higher initial rating.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's STRs, VA medical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of her claim.  The Board has reviewed the medical records and statements of the Veteran and concludes that there is no identification of additional evidence which VA has a duty to obtain. 

The Board acknowledges that in the January 2008 rating decision, the RO referenced a March 6, 2001 finding of 90 degrees of flexion.  The Board has reviewed the claims file and has not located any such finding.  A March 6, 2001 VA clinical record reflects that the Veteran telephoned the general medicine clinic complaining of pain above her left knee.  It was noted that she would be scheduled to see her provider, Ms. R, RN, NP.  A March 19, 2001 record from that provider reflects that the Veteran had continued left pain and had a full range of motion.  The Board finds that a remand to attempt to obtain a March 6, 2001 record, different from the one associated with the claims file, is not warranted.  As is discussed in further detail in the decision below, even if the Veteran had flexion to 90 degrees, she would still not be entitled to a higher evaluation than that which she is currently assigned.  Thus, there has been no prejudice to the Veteran in not remanding the claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

VA examinations relevant to the issue on appeal were obtained in December 2007 and July 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are adequate, as they are predicated on a physical examination of the Veteran, and an interview with the Veteran regarding her symptoms and complaints.  The reports provide rationale for the opinions proffered and findings relevant to the criteria for rating the left knee disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Analysis of this issue requires consideration of the rating to be assigned effective from the date of award of service connection for left knee arthritis.  In a January 2008 rating decision, the RO granted service connection for left knee arthritis evaluated as 10 percent disabling, effective from March 6, 2001.  Based on the evidence of record, as discussed below, the Board finds that a rating in excess of 10 percent is not warranted. 

A February 2001 VA clinical record reflects that the Veteran reported that her left knee had caused her discomfort, especially when crossing her legs or climbing stairs.  She reported that she had been taking Ibuprofen for two weeks without relief.  

March 2001 VA clinical records reflect that the Veteran reported left pain located suprapatella and lateral regions with walking and climbing stairs.  A March 19, 2001 VA clinical record reflects that she had complete range of motion of the left knee and there was no swelling.  

A March 2003 VA examination report reflects that the Veteran had full extension of zero degrees to 130 degrees of flexion of the knees, with no instability or crepitus.  

An October 2004 VA radiology report reflects that there was "[p]ossible early mild degenerative changes in the medial femoral compartments.

A December 2007 VA examination report is of record.  The report reflects that the Veteran reported left knee pain and clicking.  She reported taking nonsteroidal anti-inflammatory drugs (NSAIDs).  She reported that she was able to stand for 15-30 minutes and could walk 1/4 miles.  She reported instability, stiffness, weakness, and pain.  She denied flare-ups, effusion, or locking.  Upon clinical examination, the Veteran's gait was noted to be normal.  There was no evidence of abnormal weight bearing.  Flexion was 0 to 80 degrees, with pain beginning at 20 degrees.  Although the examiner found that there was limitation of motion on repetitive use due to pain, the limitation of motion on repetitive use was noted to be zero to 80 degrees.  There were also bumps consistent with Osgood-schlatters disease.  There was no grinding, instability, or crepitation.  There were clicks or snaps.  The examiner found that the Veteran's left knee condition had no effect on chores, feeding, bathing, dressing, toileting, or grooming.  It had a moderate effect on shopping and traveling, and a severe effect on exercise, sports, and recreation.  

The Veteran underwent a VA examination in July 2009.  The examination report reflects that the Veteran reported pain, catching, swelling, instability or giving away, and grinding.  She further reported that she was not undergoing any treatment and there were no periods of flare-ups.  She did not use any assistive devices.  The report reflects no episodes of dislocation or recurrent subluxation.  The Veteran reported instability or giving way but no locking, weakness, or fatigability.  Upon clinical examination, the range of motion of the left knee was 0 to 120 degrees of flexion, with pain throughout the entire range of motion.  Extension was -5 degrees to 0 degrees.  There was no fatigue, weakness, lack of endurance, or incoordination after repetitive motion.  There was objective evidence of painful motion and tenderness, but no objective evidence of edema, effusion, swelling, redness, heat, instability, weakness, abnormal movements, or guarding of movement.  Valgus, varus, and McMurray's tests were negative.  The diagnosis of the left knee was "overuse."  

The Board acknowledges VAOPGCPREC 9 - 2004 (Sept. 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.  

DC 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is for leg flexion limited to 30 degrees.  A 30 percent evaluation is for leg flexion limited to 15 degrees.  The record, which reflects that the Veteran had flexion to 80 degrees in December 2007, and to 120 degrees in July 2009, does not support a compensable evaluation for limitation of flexion.  

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is for leg extension limited to 15 degrees.  A 30 percent evaluation is for leg extension limited to 20 degrees.  A 40 percent evaluation is for leg extension limited to 30 degrees.  A 50 percent evaluation is for leg extension limited to 45 degrees.  The record, which reflects that the Veteran had extension of -5 degrees and to 0 degrees, does not support a compensable evaluation for limitation of extension.  

The Board has considered the evidence that the Veteran had pain beginning at 20 degrees flexion in December 2007, and throughout the entire range of motion in July 2009.  However, it is significant that the clinical evidence is against a finding of weakness, lack of endurance, incoordination, or fatigue after repetitive motion.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  As the Court noted in Mitchell v. Shinseki, Id., a Veteran is not entitled to the maximum disability ratings under DCs 5260 and 5261 simply because the Veteran exhibits pain throughout range of motion.  While the December 2007 VA examiner noted that there was loss of range of motion on repetitive use due to pain, his report is unclear as to the amount.  He noted that the Veteran had limitation of motion from 0 to 80 degrees after repetitive use, the same as before repetitive use, while noting that the Veteran's pain did not begin until 20 degrees.  In addition, the examiner opined that the Veteran's disability had only a moderate effect on shopping and traveling.  Finally, the examination report reflects that the Veteran did not use any assistive devices for walking.  In this regard, the Board also notes that the July 2009 examiner found no fatigue, weakness, lack of endurance, or incoordination after repetitive use, no ankylosis, and no effect on activities of daily living.

Based on the Veteran's complaints of pain and limitation of motion, and the VA clinical objective findings, with consideration of DeLuca factors, the Board finds that a rating in excess of 10 percent is not warranted for any time period on appeal.  In a May 2012 brief, the Veteran's accredited representative asserted that a rating under DC 5260 for limitation of flexion, in addition to the Veteran's current rating under DC 5010, was warranted.  DC 5010 provides that traumatic arthritis shall be rated under DC 5003.  DC 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion.  When however, the limitation of motion is noncompensable, a 10 percent rating will be assigned.  In the present claim, the Veteran's range of motion is noncompensable under DC 5260 and 5261; thus, she has been rated under 5010.    

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding.  See VAOPGCPREC 23-97.  DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The clinical evidence of record is against a finding that the Veteran has instability of the knee.  Lay reports of the sensation of the Veteran's knee giving way or instability are subjective in nature.  Joint instability can be objectively diagnosed upon clinical examination.  The clinical evidence of record is against a finding of instability.  Clinical findings were negative for instability in 2007 and in 2009. 

The Board has considered other knee-related diagnostic codes to determine if any would result in a higher or additional separate rating, but finds none.  DC 5256 is not applicable because the medical evidence is against a finding of ankylosis associated with the Veteran's left knee disability.  There is also no medical evidence of nonunion or malunion of the tibia or fibula (DC 5262), or of acquired traumatic genu recurvatum with weakness and insecurity in weight bearing (DC 5263).  The record also does not reflect genu varus.  With regard to DC 5258 and 5259, the evidence is against a finding of removal of semilunar cartilage or dislocated semilunar cartilage with frequent episodes of locking, pain and effusion; thus, those diagnostic codes are not applicable. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990) 

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's rating considers a limitation of motion.  The simple fact that the Veteran's disability does not provide the Veteran with a higher rating does not place her symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra.   

Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.   The evidence does not reasonably raise the issue that the Veteran is unemployable due to her service-connected disabilities alone; thus, a claim for TDIU has not been reasonably raised by the record.  While the evidence reflects that the Veteran has had employment difficulties, the record also reflects that the Veteran has stated that her nonservice-connected fibromyalgia is disabling (See May 2004 Neuropsychology Associates correspondence.) and the SSA has found her disabled due to fibromyalgia, not her service-connected knee disability.


ORDER

Entitlement to an initial rating in excess of 10 percent for left knee arthritis is denied.


REMAND

In 2007, the Veteran filed for an increased rating for her right knee, which was rated under DC 5259.  In the January 2008 rating decision on appeal, the RO granted a temporary 100 percent disability rating from May 22, 2006 through July 31, 2006, and continued the 10 percent rating under DC 5259 after the temporary rating ended.  The rating decision also granted a 10 percent separate evaluation for right knee instability.  The Board notes that the January 2008 notification letter explains that an evaluation of 10 percent had been assigned from August 2006; it did not explain that a higher rating for a knee disability, other than instability, had been denied.  The Veteran filed a notice of disagreement with the instability rating.  In a May 2012 brief, the Veteran's accredited representative indicated that the Veteran should be entitled to a rating based on limitation of motion.  Based on the less than comprehensive VA notice provided in January 2008, and in keeping with the recognition of the nonadversarial, uniquely pro-veteran claims process within the VA, the Board finds that the Veteran's notice of disagreement should also be construed as encompassing a disagreement as to the denial of an increased rating for the service-connected residual of right knee injury, other than instability.  No statement of the case (SOC) has not been provided following that notice of disagreement on the issue of entitlement to an increased rating.  Thus, a remand for the RO to provide such an SOC is warranted.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify all providers, VA and non-VA, of medical treatment for the right knee from 2001 to the present.  Any authorization necessary to obtain the identified records should be requested from the Veteran.  An attempt should be made to obtain all identified records, not already of record, for inclusion in the claims folder.

2.  After undertaking any other development deemed appropriate, to include a VA examination to obtain current findings if warranted, the RO should readjudicate the issues of entitlement to an initial rating in excess of 10 percent for right knee instability, and entitlement to an increased rating for residual of a right knee injury other than instability.  (If a VA examination is obtained, the examiner should distinguish, if possible, the symptoms due to the Veteran's service connected knee disabilities, from those due to her nonservice-connected fibromyalgia.)  

* If entitlement to an initial rating in excess of 10 percent for right knee instability is not granted, the RO should issue a supplemental statement of the case as to the issue and provide the Veteran and her representative with an appropriate opportunity to respond.  

* If entitlement to an increased rating (other than 100 percent) for residual of a right knee injury (other than instability) is not granted, issue a statement of the case pursuant to the notice of disagreement received in March 2008, as to the rating decision in January 2008, (which in pertinent part, denied a rating in excess of 10 percent for residual of a right knee injury, other than instability), and any subsequent readjudication.  Only if the Veteran completes an appeal as to this latter issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


